Citation Nr: 1616774	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to April 21, 2015 and in excess of 20 percent thereafter for a left shoulder strain. 

2.  Entitlement to an effective date earlier than June 9, 2014 for the grant of service connection for post traumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD. 

4.  Entitlement to an initial compensable rating for sinusitis. 

5.  Entitlement to an initial disability rating for tinea cruris.  

6.  Entitlement to service connection for tinnitus.    

7.  Entitlement to service connection for colon polyps, including as due to exposure to ionizing radiation.  

8.  Entitlement to service connection for gastrointestinal disability. 

9.  Entitlement to service connection for sexual dysfunction.   

10.  Entitlement to service connection for dizziness/vertigo.  

11.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to February 1998. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2007, July 2008, February 2103, March 2013, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Roanoke, Virginia.

This appeal was previously before the Board in March 2010, at which time the Board remanded the claims for service connection for pulmonary edema, a neck disability, right knee disability, right shoulder disorder, left knee disability, sinus disability, left shoulder disability, PTSD, sexual dysfunction, tinnitus, a skin disorder, dizziness and vertigo, and asthma.  The Board denied service connection for colon polyps.  The U.S. Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision in May 2012 vacating the Board's March 2010 denial of service connection for colon polyps.  

In May 2012, the Board remanded the issue of service connection for colon polyps for additional development.  The agency of original jurisdiction (AOJ) was instructed to develop the claim in accordance with 38 C.F.R. § 3.311 including obtaining a dose estimate for the radiation exposure and providing the Veteran a VA examination.  

In February 2013, the RO granted service connection for left shoulder strain and assigned a 10 percent rating from June 1, 2007.  Service connection for restrictive airways disease was granted and a 10 percent rating was assigned from June 1, 2007.  

In a November 2013 decision, the Board denied service connection for pulmonary edema, a right knee disability, a right shoulder disorder, and a left knee disability.  In a February 2015 decision, the Court affirmed the Board's decision denying entitlement to service connection for pulmonary edema and the bilateral knee disabilities.  

In the November 2013 decision, the Board assigned a 30 percent rating to restrictive airways disease.  The Board remanded the claims of service connection for colon polyps, a cervical spine disability, a sinus disorder, sexual dysfunction, tinnitus, a skin disorder, dizziness and vertigo, a left shoulder disability, and gastrointestinal disorder.  The AOJ was instructed to develop the PTSD claim and provide the Veteran a VA examination.  

In a September 2014 rating decision, service connection for PTSD was granted and a 50 percent rating was assigned from June 9, 2014.  Service connection for sinusitis and tinea cruris was granted and noncompensable ratings were assigned from June 1, 2007.  Service connection for both bilateral hearing loss and a heart disability was denied.  The Veteran perfected appeals of the disability ratings assigned to the PTSD and the effective date for the award of PTSD; the disability ratings assigned to the sinusitis and tinea cruris; and the denial of service connection for a heart disability.    

In a February 2015 decision, the Board denied service connection for a cervical spine disability.  The Board remanded the claims of service connection for colon polyps, a gastrointestinal disorder, sexual dysfunction, tinnitus, and dizziness and vertigo, and the claim for higher ratings for the left shoulder strain.  The AOJ was instructed to develop the colon polyps claim in accordance with 38 C.F.R. § 3.311 and provide the Veteran VA examinations.  The Veteran has appealed the cervical spine portion of the decision and a decision on that issue is currently pending before the Court

The Board finds that the AOJ substantially complied with the mandates of the Board remands in March 2010, May 2012, November 2013, and February 2015.  The AOJ obtained a dose estimate for the Veteran's radiation exposure in service, provided the Veteran several VA examinations, and obtained multiple medical opinions.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The issues of entitlement to higher initial ratings for the left shoulder strain and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not file a claim for compensation benefits within one year from the date of service separation. 
 
2.  On June 1, 2007, the Veteran's claim for service connection for PTSD was received at VA. 
 
3.  A diagnosis of PTSD in accordance with the DSM was first established upon VA examination on June 9, 2014 at which time the diagnosis was related to the Veteran's verified stressor event.   
 
4.  Prior to June 9, 2014, the Veteran is not shown to have a diagnosis of PTSD in accordance with DSM-IV or DSM-5.  

5.  The Veteran's service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and has not more closely approximated the criteria for occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

6.  For the entire appeal period, the service-connected tinea cruris has not required more than topical therapy by a noncorticosteroid, has affected less than 5 percent of the entire body area or exposed areas, and has not caused scarring.  

7.  The Veteran was exposed to ionizing radiation and hydrogen sulfide during active service and his in-service radiation exposure has been reported as .074 REM.   

8.  The Veteran does not have a diagnosis of colon cancer or other radiogenic disease.  

9.  The evidence of record makes it less likely than not that the Veteran's colon polyps are related to disease or injury or other event in active service including exposure to ionizing radiation and/or chemicals or are caused by or permanently aggravated by a service-connected disability.

10.  The evidence of record makes it less likely than not that the Veteran's gastrointestinal disability is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability, and the current gastrointestinal disability first manifested many years after service separation.  

11.  The evidence of record makes it less likely than not that the Veteran's sexual dysfunction is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability, and the current sexual dysfunction first manifested many years after service separation.  

12.  The Veteran was exposed to noise in active service.  

13.  Symptoms of tinnitus were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and the preponderance of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's current tinnitus is related to exposure to military noise exposure .

14.  Symptoms of dizziness and vertigo were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's current dizziness and vertigo are related to injury, disease, or other event in active service, or were caused by or permanently aggravated by a service-connected disability.

15.  Symptoms of a heart disability were not chronic in service and have not been continuous since service separation; a heart disability did not manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that his current heart findings are related to injury, disease, or other event in active service, or were caused by or permanently aggravated by a service-connected disability. 






CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 9, 2014 for the award of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  For the entire appeal period, the criteria for an initial disability rating in excess of 50 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).   

3.  For the entire appeal period, the criteria for the assignment of an initial compensable rating for the service-connected tinea cruris are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).

4.  The criteria for service connection for a colon polyps are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2015).

5.  The criteria for service connection for a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  The criteria for service connection for sexual dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

7.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

8.  The criteria for service connection for a disability manifested by vertigo or dizziness are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

9.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided proper notice.  Moreover, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records and private medical records identified by the Veteran are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2012 and 2014 to obtain medical evidence as to the nature and severity of his service-connected tinea cruris and PTSD.  The Board finds that the VA examinations are adequate for rating and adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the service-connected disabilities cause any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations of the service-connected disabilities.  

The Veteran also underwent VA examinations in 2012, 2013, 2014, and 2015 and additional medical opinions were obtained in November 2012, February 2013, June 2014, September 2014, April 2015, and September 2015 as to the nature and etiology of the claimed colon polyps, tinnitus, dizziness and vertigo, gastrointestinal disorder, and sexual dysfunction.  The VA examinations and medical opinions are adequate because the examinations were performed by medical professionals based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to whether the claimed disabilities were related to active service or were caused by or aggravated by the service-connected disabilities.  The VA examiners cited the evidence that supported the opinion.  The Board finds that the VA examinations and opinions, as a whole, are adequate for adjudication purposes.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's attorney generally asserted in the notices of disagreement that the VA examinations were inadequate.  Essentially, the attorney included a section of the notice of disagreement entitled "inadequate examination."  The attorney then went on to chronicle dozens of Court cases in which examinations had been found to be inadequate.  However, at no time did the attorney actually assert that the examinations provided by VA in this case were in any way inadequate; and therefore the mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board observes that the Veteran was not afforded a VA examination addressing his claimed heart disability.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own general assertion, that he has a heart disability that is either related to active service or was caused by a service-connected disability.  As such, the Veteran's sole assertion that he wants service connection for a heart disability is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Entitlement to an Earlier Effective Date for the Grant of Service Connection for PTSD.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. 

Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 

In the present case, the Veteran asserts that an effective date for the award of service connection for PTSD should be June 1, 2007 when he first filed a claim for service connection for this disorder.  Review of the record shows that the Veteran did not file a claim for compensation benefits within one year from the date of service separation in February 1998.  On June 1, 2007, the Veteran's claim for service connection for PTSD was received at VA.  

Review of the record shows that a diagnosis of PTSD in accordance with DSM-5 was established upon VA examination on June 9, 2014 and there is medical evidence that relates the diagnosis of PTSD to the verified stressor event.  Prior to June 9, 2014, the Veteran is not shown to have a diagnosis of PTSD in accordance with DSM-IV or DSM-5.  The December 2012 VA psychiatric examination report indicates that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV and the Veteran did not have a mental disorder that conforms with DSM-IV criteria.  The VA clinical psychologist indicated that the Veteran reported some personal distress related to the reported traumatic event.  However, the VA psychologist stated that the Veteran did not endorse required symptoms to meet the criteria of PTSD and his test results indicated exaggeration of reported symptoms.  The VA clinical psychologist stated that the Veteran's level of distress has not been clinically significant enough to warrant him seeking mental health treatment or evaluation and thus, no diagnosis was given.  The VA psychologist indicated that the Veteran did not report any occupational or social impairment despite his anxiety symptoms and there was no evidence of mental health diagnosis or treatment in service.  The post service private medical evidence does not establish a diagnosis of PTSD.  

In a September 2014 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating from June 9, 2014, the date of the VA psychiatric examination.  The RO indicated that June 9, 2014 was the earliest date of a diagnosis of PTSD.  The RO found that this was the earliest date this entitlement arose.  

As noted, review of the record shows that the Veteran filed the initial claim for service connection for PTSD on June 1, 2007.  However, on the date of receipt of the claim for service connection, a diagnosis of PTSD was not established.  The weight of the competent and credible evidence establishes that June 9, 2014 is the date the Veteran was first shown to meet the diagnostic criteria for PTSD.  This is not for lack of testing, as the Veteran was clearly examined on several occasions during the course of his appeal but was found not to meet the DSM criteria for a diagnosis of PTSD.  As such, because the date of entitlement (i.e. the date the Veteran met the DSM criteria for PTSD) was later than the date of claim, the date of entitlement must serve as the effective date.  See 38 C.F.R. § 3.400(b)(2). 

The Veteran has made general assertions that he had PTSD since June 1, 2007, when he filed his claim.  The Board finds that the Veteran is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Veteran does not describe any observable symptoms of PTSD or other psychiatric disorder in the statements submitted in June 2007.  

The Board also finds that the Veteran is not competent to render a medical diagnosis without medical training and expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the diagnosis and onset of PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (lay persons not competent to diagnose cancer).  There is no indication that the Veteran has the appropriate medical training and expertise to offer an opinion on diagnosis and date of PTSD.  The question of diagnosis of PTSD involves complex medical issues that the Veteran is not competent to address.  Thus, the Board finds that the Veteran's lay statements and assertions alone are not competent to establish an earlier diagnosis of PTSD and therefore have no probative value.  The Veteran reported that he has not received medical treatment for the PTSD and has not submitted any medical evidence in support of his claim for an earlier effective date.  

Thus, as described, the criteria for an effective date earlier than June 9, 2014 for the award of service connection for PTSD have not been met.

3.  Higher Initial Rating Claims 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 



PTSD

The Veteran asserts that a higher rating is warranted for his service-connected PTSD.  By way of history, the RO granted service connection for PTSD in September 2014 and assigned a 50 percent disability rating from June 9, 2014, the date he was first found to meet the DSM criteria for PTSD.  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board finds that for the entire period of the appeal, a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.  The Board notes that the Veteran denied receiving treatment for the PTSD.  He was afforded a VA examination in June 2014 to determine whether he had a current diagnosis of PTSD and if so, the severity of the disorder.  The VA examiner who conducted the June 2014 VA examination concluded that the Veteran met the DSM-5 criteria for a diagnosis of PTSD.  The VA examiner opined that the level of occupational and social impairment due to the service-connected PTSD was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.   The examiner stated that the Veteran's PTSD was manifested by symptoms of anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work and a work like setting.  The examiner stated that the Veteran did not have any other symptoms attributable to the PTSD.  

The June 2014 assessment of the severity of the PTSD was based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiner considered all of the PTSD symptoms when making this determination.  The weight of the evidence shows that the PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances including work and a work like setting.  The Board finds that this disability picture more closely approximates the criteria for a 50 percent rating, not 70 percent.  

The preponderance of the evidence is against the assignment of a 70 percent rating for the service-connected PTSD.  The weight of the evidence shows that the service-connected PTSD has not been shown to cause deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The June 2014 VA examination report indicates that the Veteran's mood was anxious and irritable.  However, his judgement and insight were adequate; his thoughts were organized and goal directed; and his speech was relevant and coherent.  

Throughout his appeal, the Veteran has been in a martial relationship, and he has reported having a very supportive relationship with his current wife.  He has also reported currently being gainfully employed as an emergency management technical representative since 1998.  As discussed above, the VA examiner who conducted the 2014 opined that the service-connected PTSD was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances including work and a work like setting, not deficiencies in most areas.  This probative medical evidence weighs against the assignment of a rating in excess of 50 percent.  The Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

There is also no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  As noted, the Veteran has a long work history after service and he has been in a martial relationship, thereby establishing that he is neither totally socially or totally occupationally impaired by his PTSD.
  
The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 70 percent or 100 percent rating criteria under Diagnostic Code 9411.  The preponderance of the evidence is against the assignment of a higher disability rating for the service-connected PTSD, and this claim is denied.   

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the mere fact that the Veteran has a symptom of difficulty in adapting to stressful circumstances including work and work like setting does not mandate that a 70 percent rating be assigned.  As discussed above, the VA examiner who conducted the 2014 opined that the service-connected PTSD was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication, difficulty in establishing effective work and social relationships, and difficulty in adapting to stressful circumstances including work and a work like setting.  

The Board has also considered whether an extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a higher initial rating for the service-connected PTSD, and this claim is denied.    

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence of record shows that the Veteran is currently gainfully employed and he has not alleged that he cannot work solely on account of his PTSD.  Accordingly, the Board finds that the record does not raise a claim of entitlement to a TDIU.

Tinea Cruris

Initially, the Board notes the criteria for rating scars was revised, effective on October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, these amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  Since the Veteran's claim has been pending since June 2007, before the October 2008 changes, and VA has not received a request from the Veteran for consideration under the amended criteria, the 2008 amended criteria will not be addressed at this time.  The Board further notes that the provisions of Diagnostic Code 7806 were not revised in October 2008.  

Service connection for tinea cruris was granted in September 2014 and a noncompensable initial rating was assigned from June 2007 under Diagnostic Codes 7813 and 7806.  

Tinea cruris is rated as dermatophytosis.  Under Diagnostic Code 7813 (dermatophytosis), is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated zero percent disabling.  38 C.F.R. § 4.118.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

Dermatitis or eczema can also be rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable and painful.  38 C.F.R. § 4.118.  Note 1 of Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

The Board has carefully reviewed the evidence of record and finds that the weight of the evidence is against the assignment of an initial compensable disability evaluation for the service-connected tinea cruris.  The Board finds that the service-connected tinea cruris more nearly approximates the criteria for a noncompensable rating under Diagnostic Code 7806.  The weight of the evidence establishes that the tinea cruris involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy is required during the past 12-month period.  The November 2012 VA examination report indicates that the tinea cruris occurs mostly in the perineum and axila.  The Veteran used Tinactin over the counter which worked very well.  The tinea cruris did not cause scarring or disfigurement.  It did not cause any skin neoplasms, metastases, lesions, or systemic manifestations.  The Veteran was not treated by oral or topical medications.  Upon examination that day, the tinea cruris did not affect a total or body area.  Examination was normal.  There was no pathology on exam.  There were no other pertinent physical findings.  The examiner indicated that the tinea cruris did not impact the Veteran's ability to work.   

The June 2014 VA examination report indicates that the Veteran reported that the tinea cruris was year round and was sometimes manageable sometimes horrible twice a month for one or two days.  He currently used Tinactin spray daily.  The tinea cruris affected the buttocks area only.  It did not affect his activities or work except when it was bad and then walking caused some discomfort in the area affected.  He reported that he took one or two days last year to stay home and he used A&D ointment on the affected area.  He has not seen a doctor for this condition since 1998.  Examination revealed that the tinea cruris affected less than 1 percent of the body surface and less than one percent of the total surface area.  The tinea cruris did not cause scarring or disfigurement.  It did not cause any skin neoplasms, metastases, lesions, or systemic manifestations.  The examiner noted that the Veteran used topical medications for 6 weeks or more but not constant in the past 12 months; the medication was Tinactin spray.  There were no other pertinent physical findings.  The examiner indicated that the tinea cruris impacted the Veteran's ability to work in that the Veteran took one or two days off from work to rest at home.  The Board finds that the tinea cruris do not meet or more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7806.  The weight of the evidence shows that the tinea cruris does not involve at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The tinea cruris does not causes scarring or disfigurement so a higher rating under Diagnostic Codes 7801 to 7805 is not warranted.   

Of note, Tinactin is clearly a topical medication as noted in the medical records.  Moreover, it is neither a cortico steroid or immunosuppressive medication.  

For these reasons, the Board finds that the evidence does not establish that a compensable rating is warranted for the service-connected tinea cruris at any time during the appeal period.  The appeal for a higher (compensable) initial rating for the tinea cruris is denied.  

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected tinea cruris.  Here, the schedular rating criteria used to rate the Veteran's tinea cruris reasonably describe and assess his disability levels and symptomatology.  Moreover, even if they were not found to reasonably contemplate his symptomatology, the fact remains that the Veteran's skin condition has not been shown to present the unique or unusual disability picture, or evidenced any of the "governing norms" of an extraschedular rating.  The Veteran has not been hospitalized for his skin condition, and while the Veteran may have missed a day or two of work because of his skin condition, this cannot be considered "marked" interference with employment.  Of note, "marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  As such, referral for extraschedular consideration is not warranted.

Consideration of Johnson  v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

4.  Service Connection Claims

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease of the nervous system, a malignant tumor, and cardiovascular disease, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service Connection for colon polyps and colon cancer

The Veteran claims entitlement to service connection for colon polyps.  According to written statements he submitted during the course of this appeal, he experienced rectal bleeding in 2005 and he was subsequently found to have colon polyps.  He maintains that the polyps were the result of in-service exposure to hydrogen sulfide (a toxic chemical).  He also reports that the colon polyps were cancerous, which then necessitated their removal and now necessitates follow-up colonoscopies.  The Veteran argues that the cancerous colon polyps are due to exposure to ionizing radiation in active service while serving with the Navy.  

For cases involving radiation, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042-1043  (Fed. Cir. 1994).  

In the present case, the Veteran does not assert and the evidence does not establishes that he had participated in radiation risk activity as defined by VA regulations and he is not a radiation exposed veteran.  See 38 C.F.R. § 3.309(d)(3)(ii).  Thus, service connection for colon polyps is not warranted on a presumptive basis under 38 C.F.R. § 3.309(d).    

The evidence of record establishes that the Veteran was exposed to ionizing radiation during active service and his in-service radiation exposure has been estimated to be .074 REM.  See the September 2012 dose assessment from the Department of Navy, Naval Dosimetry Center and the Veteran's service personnel and treatment records.  

However, the weight of the competent and credible evidence establishes that the Veteran does not have colon cancer or other radiogenic disease.  The Veteran asserted to VA and to his private doctor that he has a diagnosis of colon cancer or has had cancerous colon polyps.  However, the medical evidence of record does not support these contentions.  The evidence of record shows that the Veteran reported having symptoms of blood with bowel movements.  See the June 2004 private medical record.  Examination revealed one external hemorrhoid.  A July 2007 colonoscopy pathology report indicates that the pathology results from the recent colonoscopy revealed adenomatous tissue and there was no cancer.  In the July 2007 letter, the Veteran's gastroenterologist stated that adenomatous polyps are thought to be the source of most colorectal cancer.  However, it was explained that the adenomatous polyps usually grow very slowly and may take years until they turn into cancer if they ever do.  Most adenomatous polyps do not turn into cancer however, the medical professional explained that the presence of these polyps meant that the Veteran should be screened for colorectal cancer more often than the average person and the Veteran should get another colonoscopy in five years.  

The Veteran underwent another colonoscopy in January 2013.  Pathology results from the 2013 colonoscopy revealed adenomatous tissue and, thankfully, there was again no cancer.  See the February 2013 letter from the Veteran's gastroenterologist.  

A November 2012 VA medical opinion indicates that the Veteran reported having blood in his stool in 2002 and he had a sigmoidoscopy which was abnormal and he needed up having a colonoscopy.  Polyps were found and removed.  The polyps were not cancerous.  It was noted that the Veteran had colonoscopies in 2003 and 2007; benign polyps were found in 2007 and were removed.  The VA examiner stated that no colon cancer has been detected and the Veteran's colon polyps have been benign adenomatous tissues and were not malignant.  The VA examiner noted that the Veteran had no cancer at that time.  The VA examiner stated that the polyps that the Veteran had can cause cancer but the VA examiner noted that the Veteran's exposure to radiation was much lower than what would be expected to cause colon cancer.  The VA examiner noted that the Veteran's dose assessment was .074 (Deep Dose Equivalent) for the time period of 1994 to 2001, which is much lower than required for colon cancer to occur.  The VA examiner acknowledged that exposure to radiation can cause cancer and according to Health and Human Services, colon cancer has been caused by doses of radiation about 1,000 millisievert.  The VA examiner opined that he could not link his colon polyps to radiation exposure during his military service.  The VA examiner stated that colon polyps are adenomatous tissue and if left untreated, could lead to concern but literature supports the conclusion that many polyps do not turn into cancer.  It is a slow process which takes years and many are removed before they become cancerous, if they ever are and none of the Veteran's polyps were malignant.  Additional VA medical opinions dated in June 2014 and April 2015 indicate that the Veteran's colon polyps were not cancerous and were benign. 

Additionally, the Board acknowledges the Veteran's own statements that he has colon cancer.  The Veteran, as a lay person, is competent to describe observable symptoms such as rectal bleeding.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a medical diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The question of a diagnosis of cancer involves a complex medical issue and scientific testing including biopsy.  A diagnosis of colon cancer would require knowledge of the causes of cancer and would involve objective clinical testing that the Veteran is not medically qualified to perform.  An opinion as to whether a colon polyp is benign or cancerous falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  There is no evidence showing that the Veteran has medical or scientific expertise or training and he is not competent to provide any medical diagnoses or medical opinions.     

The Board also points out that the Veteran asserts that he was told by his doctors that he had colon cancer.  However, this assertion is not supported by the medical evidence of record.  The medical records from his private doctors including the colonoscopy pathology results do not support this contention or establish a diagnosis of colon cancer.  The Board notes that this appeal has been pending for almost ten years and the appeal has been remanded to the AOJ on three occasions.  The Veteran did not submit any medical evidence confirming a diagnosis of colon cancer.  The Board finds that the medical evidence of record discussed and the VA medical opinions outweigh the Veteran's own lay statements that he has colon cancer.  

The Board concludes that the preponderance of the evidence shows that the claimed colon polyps is not colon cancer and there is no competent evidence of a diagnosis of colon cancer.  Thus, presumptive service connection for colon cancer or colon polyps under 38 C.F.R. § 3.311 is not warranted.  Service connection for colon cancer on any other basis is not warranted because there is no evidence of colon cancer.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  On this record, the competent evidence does not establish the presence of a current diagnosis of colon cancer.  Accordingly, the claim of service connection for colon cancer is denied.

The Board finds that the weight of the competent and credible evidence establishes that the colon polyps first manifested in 2007, almost 9 years after service separation; are not related to injury, illness, or other event in active service; and are not related to a service-connected disability.  The Veteran has not submitted competent evidence to link the development of the colon polyps to active service or to a service-connected disability.  The VA medical opinions all weigh against the claim for service connection on a direct basis.  The VA examiners opined that the colon polyps first manifested many years after service and are not related to active service.  

The April 2015 VA medical opinion indicates that the Veteran had adenomatous polyps and he reported having more than 20 biopsied since 2002.  The VA examiner reviewed the claims file in connection with the medical opinion.  The VA examiner opined that the colon polyps were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that it is thought that colorectal polyps have some genetic component but it is not the sole cause of the polyps.  The VA examiner stated that multiple medical sources recognize lifestyle factors including a high fat, low fiber diet, obesity, sedentary lifestyle, and smoking as having a cause and effect to the formation of colorectal polyps.  The addition of bran fiber is a preventive measure for preventing polyps, a clear indication of the association between diet and polyp formation.  The VA examiner noted that the Veteran is a former smoker per his medical records, is severely obese, and did not exercise regularly.  His BMI was over 35 last fall but has dropped since entering a weight loss program sponsored by the VAMC.  A primarily plant origin diet (high fiber, low fat) does not promote obesity.  

The VA examiner also noted that while it has been postulated that PTSD has an effect on health, there are no conclusive studies to support the theory that PTSD was a cause of colon polyps.  In order to determine this, other factors such as food allergies, diet, weight, smoking, sedentary lifestyle would all have to be isolated from the Veteran as they, too, are risk factors for poor health.  There are other associated symptoms of PTSD beyond the anxiety, irritability, sleep disturbances traditionally associated with the syndrome.  Physical symptoms include chronic pain, headaches, stomach pain, diarrhea, tightness or burning in the chest, muscle cramps, or low back pain according to multiple research articles reviewed in preparation for this opinion.  The presence of polyps appears to have ruled out as the Veteran is now on an every 5 year colonoscopy repeat schedule since 2005.  Adenomas usually grow on a stalk, resembling small mushrooms.  The risk of an adenoma developing into cancer increases as the size of the adenoma increases and with the amount of time they have been growing in the colon.  Adenomas that are malignant are called adenocarcinomas.  Fewer than 10 percent of all adenomatous polyps will become cancerous per medical research.  The VA examiner indicated that a review of the Veteran's dosimeter readings was conducted due to his belief that his exposure to ionizing radiation was linked to his polyps.  The maximum safe limit for radiation exposure in the occupational setting is 5000 millirems per year.  The VA examiner reviewed the Veteran's radiation exposure in service and after service and  indicated that the Veteran never received any amount near the maximum safe amount, making occupational radiation exposure a non-factor to development of illness.  The VA examiner noted that up to 1 full REM (1000 millirems), the body is able to repair damage quickly per EPA.

The November 2012 VA examination report indicates that the VA examiner opined that the colon polyps were less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner stated that he could not relate the colon polyps to the in-service radiation exposure.  The examiner stated that there were many causes of colon polyps including age, race, ethnicity, diet, and lifestyle. The VA examiner cited to research concerning exposure to hydrogen sulfide.  It was noted that exposure to hydrogen sulfide has not been shown to cause cancer in humans.  It was further noted that exposure to low concentrations of hydrogen sulfide may cause irritation to the eyes, nose or throat and it may cause difficulty in breathing for some asthmatics.  The research cited by the VA examiner does not show any relationship between hydrogen sulfide and colon polyps.   

There is no evidence of symptoms, complaints or diagnoses of colon polyps or colon cancer in active service.  In service examinations in September 1991 (enlistment exam), August 1994, and February 1998 (separation examination) show that rectal examination was normal.  The Veteran did not report rectal disease or other rectal complaints.  There is no competent evidence of a diagnosis of colon cancer within one year after service separation in February 1998.  The Board also finds that the Veteran did not experience continuous symptoms of colon cancer in service or since service separation.  As noted, there is no competent evidence of colon cancer in active service or after active service.  Thus, presumptive service connection for colon cancer under the provisions of 38 C.F.R. § 3.303(b)  and § 3.307(a) is not warranted.

The post service treatment records show that colon polyps were first diagnosed in about 2007; the benign colon polyps were diagnosed by colonoscopy in July 2007.  There is no competent evidence to establish a nexus between the colon polyps and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed colon polyps to active service.  

The Veteran has asserted that he developed colon polyps due to exposure to hydrogen sulfide in active service.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  There is no evidence that the Veteran has medical expertise.  The veteran has not submitted competent evidence that establishes that exposure to hydrogen sulfide caused the colon polyps.  

As described, the criteria for service connection have not been met, and the Veteran's claim for service connection for colon polyps and colon cancer on a direct, presumptive, or secondary basis is denied.

Service Connection for gastrointestinal disability.

The Veteran asserts that he has a gastrointestinal disability that was incurred in active service.  He contends that he was treated for this disability in active service and he had been treated for this disability since discharge until present and the condition had been chronic since discharge.  See the November 2010 informal claim for compensation.  See also the Veteran's reported medical history at the VA examinations in 2013 and 2015.  In the May 2013, the Veteran's attorney generally asserted that service connection for gastrointestinal disability was warranted based upon direct and secondary service connection, but provided few details as to why such was warranted.  

At an April 2015 VA examination, the Veteran reported that in 1996, he had experienced a burning sensation in stomach and reported having been given an antacid by the commissary on his ship.  The Veteran stated that after leaving the military, he self-treated with Rolaids or TUMS until an upper endoscopy in 2013 revealed eosinophilic esophagitis and gastric polyps.  The Veteran indicated that he was told to eliminate offending allergens and was to be treated with steroid inhalers.  He also has diagnoses of reflux and hiatal hernia.  See the 2013 esophagogastroduodenoscopy report.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed gastrointestinal disabilities did not manifest in service, were first diagnosed many years after service separation, were not caused by an in-service event or injury, are not related to active service, and were not caused or aggravated by a service-connected disability.  

Service treatment records show that the Veteran was exposed to hydrogen sulfide in active service.  See the August 1996 service treatment record and pulmonary consult.  Service treatment records document treatment for food poisoning, but do not show any treatment for symptoms or diagnoses of any other gastrointestinal disorders.  A December 1994 service treatment record indicates that the Veteran was treated for possible salmonella or shigella.  He was treated with Cipro IV.  Service examinations in September 1991 (enlistment exam), August 1994, and February 1998 (separation examination) show that an abdomenal examination was normal.  The Veteran did not report having abdominal complaints.  Upon separation examination in February 1998, he specifically denied having frequent indigestion or stomach trouble.  The Veteran separated from active service with the U.S. Navy in February 1998.  

Post service medical evidence shows that the Veteran first reported symptoms of abdominal pain in December 2002 and a upper GI test was ordered.  Gastroesophageal reflux disease (GERD) was diagnosed in December 2003 and the private physician indicated that the abdominal pain was secondary to the GERD.  See the C.M.S medical records.  The Veteran reported abdominal complaints upon occupational health examination for his employment dated in August 2007.  The examination report indicates that the Veteran reported having abdominal pain and reflux.  Examination of the abdomen was normal.  See the Naval Branch Occupational health records.  

The Veteran submitted Naval Branch occupational health records, from his post-service employer, dated from 1998 to 2007.  The occupational health examinations were conducted in conjunction with his occupation as a firefighter.  The records and occupational examination reports dated prior to August 2007 show that the Veteran denied having any abdominal or other gastrointestinal complaints and examination of the abdomen was normal  See the occupational health reports dated in March 1998 (pre-employment examination report shows that examination of the abdomen was normal), August 1999 (the Veteran denied abdominal pain), July 2000, July 2001, September 2003, August 2004, August 2005, and September 2006.  As noted above, a January 2013 esophagogastroduodenoscopy report shows diagnoses of hiatal hernia, esophagitis, and a stomach polyp.  A February 2013 record from the gastroenterologist shows a diagnosis of eosinophilic esophagitis.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed gastrointestinal disabilities did not manifest in service, were first diagnosed many years after service separation, were not caused by an in-service event or injury, are not related to active service, and were not caused or aggravated by a service-connected disability.  As noted above, the service treatment records do not document complaints, symptoms, or diagnoses of the claimed disabilities.  The medical evidence shows that the Veteran first reported having abdominal symptoms upon examination in December 2002, over four years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the weight of the competent and credible evidence does not establish continuous or recurrent symptoms of gastrointestinal symptoms in active service and after service separation.  As noted, the Veteran asserted that he had symptoms in service and chronic symptoms since active service.  The Veteran, as a layperson, is competent to describe being observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board finds that the Veteran's lay statements as to the onset of the symptoms to have limited credibility and limited probative value because these statements were first made almost 9 years after service and were made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about the symptoms such as frequency or duration of the symptoms.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  The statements are also inconsistent with the statements the Veteran made while in active service; as noted, upon separation examination in February 1998, the Veteran specifically denied having frequent indigestion or stomach trouble.  The post service occupational health examinations dated in March 1998, August 1999, July 2000, July 2001, September 2003, August 2004, August 2005, and September 2006 indicate that the Veteran again denied having abdominal complaints and examination of the digestive system was normal.  Private medical records show that the Veteran first reported having abdominal pain in December 2002.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As noted, the Veteran now asserts that he experienced gastrointestinal problems in service, but both while in service and after service, he consistently denied such symptomatology.  Given the inconsistency of his assertions over the years, the Veteran's current assertions that he had gastrointestinal problems beginning in service, are not found to be sufficiently credible to establish such an onset.

Further, the Board is precluded from considering the claims under provisions for chronicity and continuity of symptomatology under §§ 3.303(b) and 3.309(a) because the claimed disabilities are not listed as a chronic disease under 38 C.F.R. § 3.309.  

The weight of the competent and credible evidence establishes that the Veteran's gastrointestinal disorders were first diagnosed many years after active service and are not caused by any in-service event and are not related to active service or a service-connected disability.  The weight of the competent and credible evidence establishes that there is no medical nexus between the claimed gastrointestinal disabilities and active service.  The Veteran was afforded VA examinations in November 2012 and April 2015 and medical opinions were obtained in March 2013, June 2014, and April 2015.  

The March 2013 VA opinion indicates that the Veteran reported that he has had a diagnosis of GERD since 2005 and he took Prilosec intermittently.  He reported that he did not feel symptoms of burning in his chest and the examiner noted that his symptoms are silent.  The VA examiner opined that the claimed GERD was less likely than not incurred or caused by the in-service injury, event, or illness.  The examiner considered whether the hydrogen sulfide exposure in service caused the GERD.  The VA examiner stated that the literature available did not prove that hydrogen sulfide causes GERD or any other gastric conditions.  The VA examiner stated that research from the Agency for Toxic Substances and Disease Registry confirms that hydrogen sulfide has not been shown to cause cancer in humans.  Exposure to low concentrations of hydrogen sulfide may cause irritations to the eyes, nose or throat.  It may also cause difficulty in breathing for some asthmatics.   

The June 2014 VA medical opinion set forth the Veteran's medical history, as reported by the Veteran and as documented by the medical treatment records, pertinent to the claimed gastrointestinal disability.  The VA medical opinion indicates that the Veteran reported that in service in 1995, he had food poisoning and was admitted to sick base due to nausea/vomiting, abdominal cramps, and watery diarrhea; the symptoms lasted 2 days and resolved.  He indicated that he was told that he had salmonella food poisoning and he had antibiotics.  In 2002, the Veteran was referred to gastrointestinal specialists and he had an upper GI and hiatal hernia was diagnosed.  He also reported having minor reflux in 2004 and he was prescribed medication in 2012.  The VA examiner noted that private records show diagnoses of GERD, gastris polyp, and a small hiatal hernia in 2013.  The Veteran did not take medication for the last 6 months; he was taking TUMS.  

The VA examiner opined that the claimed gastrointestinal disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that he reviewed the service treatment record dated in December 1994 which shows treatment for possible salmonella/shigella; the Veteran was treated with Cipro IV in June 1995.  The VA examiner noted that the medical report dated in February 1998 indicates that the Veteran reported that he was in excellent health, he was not currently taking any medication, and he marked "no" to stomach, liver, or intestinal disease.  On a 1999 radiation exam, the Veteran did not list a gastrointestinal problem.  The VA examiner concluded that it was less likely than not that the Veteran had a gastrointestinal disability related to service because the Veteran denied gastrointestinal problems in service except being seen once in service for salmonella food poisoning and this problem resolved after a few days with no recurrence.  

An April 2015 VA medical opinion also sets forth the history of the claimed gastrointestinal disabilities.  The VA examiner noted that the Veteran had a gastric polyp removed at time of upper endoscopy in 2013, and eosinophilic esophagitis was also found at this time and noted that this this is a source of inflammation.  The VA examiner noted that testing that day showed abnormally high levels of eosinophils.   It was noted that the Veteran lost from 275 pounds to 228 pounds over the previous year due to dieting and regular workouts with an elliptical machine.  It was noted that in 1996, the Veteran had a burning sensation in the stomach and reported being given antacid by commissary on ship.  After leaving military, he self treated with Rolaids/TUMS until upper endoscopy done in 2013 which showed the above diagnoses.  The Veteran indicated that he was told to eliminate offending allergens and was to be treated with steroid inhalers.  

The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran has shown steady weight gain from his discharge weight of 196 pounds at his separation exam to 262 pounds in 2014 and this weight would certainly affect GERD with its accompanying heartburn (stomach burning).  The VA examiner indicted that the Veteran does appear to have sought professional treatment for his symptoms for some years after active duty.  It is noteworthy that he did not seek service connection for GERD symptoms until he had gained the considerable weight.  The VA examiner noted that the Veteran's reliability as a lay statement giver is somewhat questionable.  Review of records showed for example the report of cancerous polyps when benign polyps were actually found, the claim for pulmonary edema (a life threatening condition) when chemical pneumonitis was found, his claim that he was just put on 5 year surveillance when in fact, that occurred in 2007.  In 2004, when referred to GI for evaluation of his rectal bleeding where his first polyp was found, he specifically denied having "reflux symptoms or burning in the epigastric region" which is where GERD pain occurs.  The VA examiner found that memory is not particularly reliable for any one as multiple medical studies have demonstrated.  Based on the above evidence and the questionable value of the history given, the VA examiner was unable to find it more likely than not that the GERD was present around the time the Veteran left active duty.  The VA examiner stated that the Veteran's symptoms on active duty were likely secondary to the steroids administered without GI prophylaxis for gastritis and his more recent symptoms were associated with his hiatal hernia, age and weight. 

The Board finds that the 2013, 2014, and 2015 VA medical opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran himself has asserted that his current gastrointestinal disorders are related to active service and are related to the exposure to hydrogen sulfide in active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a medical diagnosis or medical causation falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions.  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to render a medical diagnosis or provide an opinion as to etiology for a disability.  The Veteran has not submitted any competent evidence to support his assertions.  The Board finds that the VA medical opinions are competent and credible, and have more probative weight than the Veteran's own lay statements as to diagnosis and causation.  

Accordingly, the claim for service connection for the current gastrointestinal disabilities is denied.

Service connection for sexual dysfunction.

The Veteran asserts that he has sexual dysfunction that is related to his active service.  He asserts that he had genito-urinary symptoms and a varicocele in active service and he also suggested that his sexual dysfunction may be secondary to his service-connected PTSD.   See the August 2000 statement.  

Service treatment records document treatment for STDs.  A May 1994 service treatment record noted complaints and assessed "SDT - R/O GC/chlamydia" and a June 1994 service treatment record provided an assessment of presumed recurrent undertreated "L epididymitis + NCU vs GC."  Service examinations in September 1991 (enlistment exam), and August 1994 show that genitourinary examination was normal.  Upon separation examination in February 1998, bilateral scrotal varicocele, mild, was diagnosed.  The Veteran separated from active service with the U.S. Navy in February 1998.  

Naval Branch Occupational health records do not show a diagnosis of sexual dysfunction.  The Veteran submitted Naval Branch occupational health records, from his post service employer, dated from 1998 to 2007.  The occupational health examinations were conducted in conjunction with his occupation as a firefighter.  The records and occupational examination reports show that the Veteran denied having any reproductive health concerns.  A March 1998 pre-employment examination report shows that a left varicocele, asymptomatic, was detected.  The remaining examination reports indicate that genitourinary examination was normal.  See the occupational health reports dated in August 1999, July 2000, July 2001, September 2003, August 2004, August 2005, and September 2006.  A September 2006 report indicates that the Veteran reported having a vasectomy in 2003.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed sexual dysfunction did not manifest in service but first manifested many years after service separation, is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by a service-connected disability.  

The Veteran was afforded VA examinations in November 2012, June 2014, and April 2015, and medical opinions were obtained in February 2013, June 2014, September 2014, and April 2015 as to whether the sexual dysfunction is related to active service or is caused by a service-connected disability.  

The June 2014 VA examination report indicates that the Veteran reported having erectile dysfunction since 1994 or 1995, but he did not see a doctor in the Navy for sexual problems.  The Veteran reported that his first child was born in November 1998 and his second child was born in October 2001.  The Veteran reported that he first saw his private doctor for an erection problem in 2001 and he was prescribed Viagra, Cialis, and Levitra.  Examination of the genitourinary system was normal.  

The VA examiner opined that it was less likely than not that the erectile dysfunction began in service or was causally related to service to include in service genitourinary condition.  The VA examiner noted that service record review does not show erectile dysfunction.  The VA examiner noted that the Veteran claimed he had erectile dysfunction since service and before 1998, however his son was born in November 1998 and his second child was born in October 2001.  The VA examiner also noted that the Veteran did not see any doctor in service for erectile dysfunction, he started seeing a doctor for erectile dysfunction in 2001, 3 years after leaving service, and he was prescribed Viagra.  The VA examiner noted that the Veteran denied any genitourinary problems in service but he was treated for a STD in 1994 and the Veteran admitted some depression when his friend died and he also admitted that his wife was having affairs then.  

A September 2014 VA medical opinion indicates that the VA examiner reviewed the Veteran's claims file.  The VA examiner noted that there was no evidence that the Veteran's psychiatric disability was etiologically related to the claim of sexual dysfunction.  The VA examiner indicated that the historical events outlined in the claims file revealed that the Veteran had functional procreative abilities unrelated to any psychiatric disability.  The VA examiner also noted that the evidence in the record reveals an upward trajectory in the Veteran's weight to 263 pounds in July 2014.  The VA examiner stated that the Veteran's obesity was the likely etiological factor and not any psychiatric condition.  The VA examiner opined that it was less likely as not that any sexual dysfunction was causally related to a psychiatric disability.  

The April 2015 VA opinion indicates that the VA examiner concluded that it was less likely than not that the erectile dysfunction was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that there are over 100 causes of erectile dysfunction in men.  STD has not been found to cause impotence directly although fear of STD acquisition can cause a situational problem with erections.  The VA examiner noted that the Veteran has known hypogonadism, commonly referred to as low testosterone levels, and this does cause erectile dysfunction directly.  The VA examiner noted that PTSD does not cause hypogonadism and combat veterans with PTSD produce high levels of testosterone, not low levels; the VA examiner cited to the National PTSD Study Center, White River Junction, Vt.  The VA examiner further noted that varicoceles do not directly affect the neuroendocrine system and testosterone production making it less likely than not that the Veteran's erectile dysfunction is related to this problem noted at time of separation.  Typically, these form in the teen years and are rarely painful.  The VA examiner noted that the Veteran did not seek medication for erectile dysfunction until 2004, some 6 years after leaving active duty.  The VA examiner indicated that vaginal penetration was possible until around that time without medication per history taken in June 2014 and this would indicate that erectile dysfunction was less likely than present during active duty.  The VA examiner stated that because there is now a physiological reason for the erectile dysfunction, the lay statement of the Veteran attributing it to his PTSD is less likely than not.

The VA examiner also opined that it was less likely than not that the Veteran's erectile dysfunction was aggravated beyond normal progression by the Veteran's PTSD since PTSD does not affect hormone levels.  The VA examiner stated that labs were done and testosterone was found to be low.  The Veteran was receiving testosterone patches.  

The Board finds that the 2013, 2014, and 2015 VA medical opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  See Hernandez-Toyens, supra; see also Prejean; supra.  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez, supra.  

The Board finds that the weight of the competent and credible evidence does not establish continuous or recurrent symptoms of sexual dysfunction in active service and after service separation.  As noted, the Veteran asserted that he had erectile dysfunction in service and chronic symptoms since active service.  The Veteran, as a layperson, is competent to describe being observable symptoms such as pain.  See Falzone, supra.  However, the Board finds that the Veteran's lay statements as to the onset of the symptoms to have limited credibility and limited probative value because these statements were first made almost 9 years after service and were first made in connection with the Veteran's claim for compensation.  The Veteran's lay statements are general and do not contain any detailed information about the symptoms such as frequency or duration of the symptoms.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  The statements are not supported by the evidence of record, as pointed out by the VA examiners.  The post service occupational health examinations dated in March 1998, August 1999, July 2000, July 2001, September 2003, August 2004, August 2005, and September 2006 indicate that the Veteran denied having reproductive health concerns.  The evidence of record shows that the Veteran had two children during the time period that he asserted that he had sexual dysfunction.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the onset of the sexual dysfunction to have little probative value and are outweighed by the service and post-service medical evidence and the VA medical opinions.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent sexual dysfunction symptoms in service and since service.  

Further, the Board is precluded from considering the claim under provisions for chronicity and continuity of symptomatology under §§ 3.303(b) and 3.309(a) because the claimed sexual dysfunction are not listed as a chronic disease under 38 C.F.R. § 3.309.  

The Veteran himself has asserted that his sexual dysfunction is related to active service or is caused or aggravated by the service-connected PTSD.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms.  See Layno; supra.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, Id. at 435 (2011), as to the specific issue in this case, an opinion as to medical causation of sexual dysfunction falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to provide an opinion as to etiology of sexual dysfunction.  The Veteran has not submitted any competent evidence to support his assertions.  The Board finds that the VA medical opinions are competent and credible, and have more probative weight than the Veteran's own lay statements as to causation.  

Accordingly, the Veteran's claim for sexual dysfunction is denied.

Service connection for tinnitus.

The Veteran contends that he incurred tinnitus as a result of noise exposure during service while serving in the U.S. Navy.  The Veteran stated that his military occupation that required a great deal of work in engine rooms and other noisy locations.  He asserts that the service treatment records show that he had a significant hearing threshold shift between entrance and exit examinations which could well be consistent with noise exposure.  See the August 2008 notice of disagreement.  In a March 2013 statement, the Veteran indicated that he worked in machinery spaces aboard USS Simon Lake, a submarine repair ship, in service.  He stated that he was on sound and security watch for a year and a half.  The spaces where he worked had double hearing protection requirements and it was still unbearable for very long due to the high pitch noises.  He stated that he worked in similar areas on USS Wasp.  The Veteran asserts that he has had tinnitus since 1994 when he was in active service to the present time.  In a November 2014 statement, the Veteran and his attorney argued that the Veteran presented sufficient evidence of reports of tinnitus in service and they argued that the tinnitus may be caused by the service-connected sinusitis.  The Veteran and his attorney made general assertions that the tinnitus was caused by the service-connected restrictive airway disease.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by engines.  He is competent to describe firsthand events such as being exposed to loud noise.  The Veteran's service records show that he was stationed aboard the USS Simon Lake and the USS Wasp.  The service treatment records show that the Veteran underwent audiometric testing in August 1993 so that an audiometric reference was established before his initial duty in hazardous noises areas.  For these reasons, the in-service noise exposure is established.

However, the Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed tinnitus did not manifest in service but first manifested many years after service separation, is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by a service-connected disability.  

Service treatment records do not documents complaints or diagnosis of tinnitus.  Service examinations in September 1991 (enlistment exam), and August 1994 show that examination of the ears was normal.  The August 1993 audiometric test report indicates that the Veteran was being tested to establish a reference prior to initial duty in hazardous noise areas.  This report and the additional audiometric test reports do not document any tinnitus complaints.  Upon separation examination in February 1998, the Veteran denied having ear trouble.  Examination of the ears was normal.  The Veteran separated from active service with the U.S. Navy in February 1998.  

Post-service medical evidence show that the Veteran sought medical treatment at an occupational health clinic for pain in the left ear.  The assessment was ringing in the ears, rule out sinus etiology.  The Veteran reported having a single episode of ringing in the ears upon occupational health examination August 2004.  See the August 2004 Naval Branch Occupational health record.  The Naval Branch Occupational health records dated prior to August 2004 do not show complaints or diagnosis of tinnitus.  See the occupational health reports dated in August 1999, July 2000, July 2001, and September 2003.  The March 1998 post-service audiometric examination report indicates that the Veteran would have routine noise exposure.  The record shows that his post service occupation was firefighter and fire protection and prevention services.  Upon examination in September 2003, the Veteran specifically denied having ringing in the ears.  

The Naval Branch occupational health examinations dated in August 2005 an September 2006 do not show any complaints or diagnosis of tinnitus.  The August 2007 Naval Branch occupational health examination report indicates that the Veteran reported having ringing in the ears since 1996.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed tinnitus is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by a service-connected disability.  The Veteran was afforded VA examinations in November 2012, June 2014, and April 2015, and medical opinions were obtained in February 2013, June 2014, September 2014, and September 2015 as to whether tinnitus is related to active service or is caused by a service-connected disability.  

The January 2013 VA examination report and the March 2013 VA medical opinion indicate that the Veteran reported that the tinnitus started in 1994 and was constant in both ears.  He reported that in service, he worked in machinery spaces and his military occupational specialty was damage control man.  The VA examiner noted that there were no notes or documented reported of tinnitus in the claims file and there was no recreational noise exposure.  The VA examiner also noted that post service, the Veteran worked as a fireman and underwent annual audiometric testing which indicated that he was in a hearing conversion program and he was issued hearing protection devices.  

The VA examiner opined that it was less likely than not that the tinnitus was caused by military noise exposure.  The VA examiner, an audiologist, reviewed the audiometric testing at service enlistment and the testing conducted in service.  The audiologist indicated that the Veteran's hearing loss was stable in service with normal hearing in the left ear and normal hearing in the right ear with the exception of a pre-existing hearing loss in the right ear at 6000 Hz.  The VA audiologist indicated that on service separation exam, hearing was normal in the left ear and was normal in the right ear from 500 to 4000Hz with a 40 dB threshold in the right ear at 6000 Hz.  The VA audiologist stated that there were no significat threshold shifts from enlistment to separation indicating that there was no acoustic trauma due to military noise exposure from 1993 to 1998.  The VA audiologist stated that regardless of the Veteran's military occupation being highly probable of noise, there is no evidence that any acoustic trauma actually occurred.  The VA audiologist concluded that it was less likely than not that the tinnitus was due to the military noise exposure.  

The Veteran was afforded another examination in June 2014.  The VA audiologist opined that the tinnitus was less likely than not related to the noise exposure in service for the same reasons as in the January 2013 opinion.  The June 2014 VA examination report indicates that the Veteran reported having ear ringing on both sides from 1994 to present time.  He stated that it was a sudden onset and it started after working at engine room spaces with lots of noise.  He indicated that he wore "appropriate" hearing protection as told but it did not help.  He stated that he had ringing in both ears all day long and he was told that he had hearing loss in 2013.  The examiner noted that the record did not list hearing loss and only listed tinnitus. 

A September 2014 VA medical opinion indicates that the VA examiner opined that it was less likely as not that the Veteran's current claimed tinnitus was caused or aggravated by the service-connected restrictive airway disease.  The VA examiner stated that determining the etiology of tinnitus, a symptom of auditory system damage, is within the scope of practice of an audiologist.  The VA examiner noted that there is no evidence of tinnitus treatment or complaint in the Veteran's service treatment records and there is no report of a specific event or injury on active duty that resulted in tinnitus.  There is no objective evidence that the auditory system has been damaged by military service to include the Veteran's service-connected restricted airway disease.  Puretone hearing threshold testing remains the standard for measuring auditory damage.  A comparison of the pre-induction hearing test in September 1991 to the separation hearing test of March 1998 shows no worsening of hearing more than normally occurring.  With no auditory damage measured during active duty and with objective evidence in the service treatment records that the auditory system remained intact during active duty, it is less likely as not that the restrictive airway disease that began during active duty caused any auditory damage resulting in the symptom of tinnitus. 

An April 2015 VA medical opinion by a VA audiologist was obtained.  The VA audiologist indicated that it was beyond her scope of practice to determine that the Veteran's claimed tinnitus was due to reactive airway disease and indicated that this should be referred to a pulmonologist for an opinion.    

An additional VA medical opinion was obtained in April 2015.  The VA examiner reviewed the medical literature and the examiner was unable to find any direct relationship between reactive airway disease and tinnitus.  The VA examiner noted that the causes of tinnitus are myriad but are most often related to damage to the cochlea of the inner ear.  The ringing or buzzing can be worsened by some medications such as Motrin, Afrin, and chronic use of oral (not inhaled, as little is absorbed) steroids.  Generally, once the medication is stopped, the tinnitus returns to its previous level.  Other causes include TMJ, cerumen (up to 30 percent in older adults), Viagra, HTN, NutraSweet sweeteners, diabetes, bruxism, discontinuance of antidepressants.  Use of steroid inhalers and starting on antidepressants can actually improve tinnitus.  The VA examiner noted that the Veteran has several risk factors for temporary worsening of the tinnitus including use of NSAIDS, Viagra, and was recently on a short course of oral steroids.  The VA examiner noted that no chronic use of steroids was found in his electronic record from VA or in the service treatment records except for the brief period in 1996 post pneumonitis.  The VA examiner also noted that the Veteran had unilateral hearing loss and dizziness and this triad of symptoms points towards Meniere's Disease as the most likely source of the tinnitus.  The VA examiner concluded that based on this information and evidence, it appears less likely than not that the Veteran's current tinnitus is related to his asthma or it's treatment. 

An additional medical opinion was obtained in September 2015.  The VA medical opinion indicates that the VA examiner noted that there was no evidence of tinnitus treatment or complaint in the Veteran's service treatment records, and there was no report of a specific nexus event or auditory injury on active duty that resulted in tinnitus.  The VA examiner stated that there is no objective evidence that the auditory system has been damaged by military service to include the Veteran's service-connected restricted airway disease.  Pure tone hearing threshold testing remains the standard for measuring auditory damage.  A comparison of the induction hearing test of August 1993 to the separation hearing test of February 1998 shows no worsening of hearing.  The Veteran entered active duty service with mild hearing loss at 6000 Hz in the right ear with no threshold shift noted at the time of separation.  With no auditory damage measured during active duty and with objective evidence in the service treatment records that the auditory system remained intact during active duty, it is less likely as not that the restrictive airway disease that began during active duty caused any auditory damage resulting in the symptom of tinnitus.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the tinnitus was proximately due to or the result of the Veteran's service-connected restricted airway disease. 

The Board finds that the 2013, 2014, and 2015 VA medical opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  See Hernandez-Toyens, supra; see also Prejean; supra.  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez, supra.  

The Board finds that the weight of the competent and credible evidence does not establish continuous or recurrent symptoms of tinnitus in active service and after service separation.  As noted, the Veteran asserted that the tinnitus began in 1994 in active service and he had the tinnitus since active service.  The Veteran, as a layperson, is competent to describe being observable symptoms such as ringing in the ears.  See Falzone, supra.  Additionally, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, the Board finds that the Veteran's lay statements as to the onset of the symptoms to have limited credibility and limited probative value because these statements were first made almost 9 years after service and were first made in connection with the Veteran's claim for compensation.  The statements are inconsistent with other statements the Veteran made after service.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  As noted, the post service occupational health examination reports indicate that the Veteran denied having tinnitus in 2003.  He first reported having tinnitus in 2004; he reported having a single episode of tinnitus.  The next time the Veteran reported having tinnitus was in August 2007, months after he filed his claim for compensation in May 2007.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the onset of the tinnitus to have little probative value and are outweighed by the service and post service medical evidence and the VA medical opinions.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent tinnitus symptoms in service and since service.  The weight of the evidence does not establish a diagnosis if tinnitus within one year of service separation in February 1998.  Thus, service connection under 38 C.F.R. §§ 3.303(b) and 3.309(a) is not warranted.  

The Veteran himself has asserted that the tinnitus is related to active service or is caused or aggravated by the service-connected disability.  As to the specific issue in this case, an opinion as to medical causation of tinnitus falls outside the realm of common knowledge of a lay person.  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to provide an opinion as to etiology of tinnitus.  The Veteran has not submitted any competent evidence to support his assertions.  The Board finds that the VA medical opinions are competent and credible, and have more probative weight than the Veteran's own lay statements as to causation.  

Accordingly, the Veteran's claim is denied.

Service connection for a disability manifested by dizziness/vertigo

The Veteran contends that he has a disability manifested by dizziness that was incurred in active service and/or is due to the service-connected restrictive airway disease or sinusitis.  He also contends that the vertigo may be due to chemical exposure in active service.  He contends that as soon as he had chemical exposure, the vertigo became worse and he had to use Dramamine or Anti-vert to counter it and he has to take allergy medication daily.  See the June 2013 statement.  As discussed above, the service treatment records support the contention that the Veteran was exposed to hydrogen sulfide in active service.  

The Board finds that the weight of the competent and credible evidence makes it less likely than not that the Veteran's claimed dizziness and vertigo first manifested in service, or was caused by an in-service event or injury including the exposure to hydrogen sulfide in active service, and the evidence does not show that it is otherwise related to active service, or caused or aggravated by a service-connected disability.  

Service treatment records document complaints of dizziness on one occasion.  Service treatment records show that the Veteran complained of transient episodes of dizziness in November 1995.  He stated that the episodes started 6 days earlier, lasting 20-30 seconds, and occurred up to about 30 times per day.  He also noted that a head turn could cause it, and an assessment of "paraspinous spasm, cervical, bilateral, CIII" was provided.  Examination of the head, ear, nose and throat was normal.  It was noted that the veteran was to followup if he experienced more symptoms in the ensuing 48 hours.  

Service examinations in September 1991 (enlistment exam), and August 1994 show that an examination of the Veteran's ears and neurologic system was normal.  Upon separation examination in February 1998, the Veteran denied having ear trouble or dizziness.  Examination of his ears and neurologic system was normal.  The Veteran separated from active service with the U.S. Navy in February 1998.  

The Naval Branch Occupational health records dated from 1998 to 2007 do not show any report of dizziness or vertigo and the Veteran specifically denied having dizziness or lightheadedness.  See the occupational health reports dated in August 1999, July 2000, July 2001, September 2003, August 2004, August 2005, September 2006, and August 2007.  

Review of the record shows that the Veteran first reported having symptoms of vertigo and dizziness in May 2007, when he first filed a claim for compensation.  A September 2013 private medical record from an ENT clinic indicates that the Veteran reported having recurrent dizziness since 1996. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's claimed dizziness and vertigo is not caused by an in-service event or injury including the exposure to hydrogen sulfide in active service, is not related to active service, and is not caused or aggravated by a service-connected disability.  The Board finds that the weight of the competent and credible evidence establishes that the episode of dizziness in service resolved and it not related to the current complaints of dizziness or vertigo.  

The Veteran was afforded VA examinations in November 2012, June 2014, and April 2015, and medical opinions were obtained in March 2013, June 2014, September 2014, and September 2015 as to whether the Veteran's claimed dizziness was either related to active service or is caused by a service-connected disability.  

The Veteran was afforded a VA examination in November 2012.  The diagnosis was benign paroxysmal positional vertigo.  The VA examiner noted that the Veteran reported that he believed the dizziness and vertigo were connected to his exposure to hydrogen sulfide during service.  The Veteran stated that since the exposure, he gets pressure build up in his ear which caused vertigo.  He reported taking Allegra and Nasonex when he gets the symptoms.  He stated that he was treated several times in service for vertigo, he was referred to ENT, had multiple tests, and no cause was found.  He stated that he was given Meclizine which he takes intermittently.  He stated that he experiences approximately three episodes of vertigo per year.  Examination of the ears was normal.  In the March 2013 VA addendum opinion, the VA examiner opined that the claimed vertigo and dizziness were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that none of the literature shows that hydrogen sulfide causes permanent vertigo.  The VA examiner indicated that the exposure to hydrogen sulfide was in 1997 and the ENT evaluations in service did not make a direct link to hydrogen sulfide, and there is no literature that supports the contention that hydrogen sulfides causes vertigo.  The VA examiner indicated that the Veteran did not have cervical spine disease or impairment that would cause vertigo and the vertigo cannot be linked to the neck condition.     

The June 2014 VA examination report indicates that the Veteran reported that the vertigo started in 1994.  He indicated that he saw a Navy doctor, the vertigo lasted a few days each time, he had spinning nausea, and he saw the doctor in service about 20 times and was prescribed Antivert.  The Veteran stated that it helped and he was able to work after 2 days with Antivert.  The Veteran also reported that a doctor manipulated his neck; he thought the vertigo was from a pinched nerve in the neck.  The Veteran stated that he was also told it was due to an allergy.  He was prescribed Allegra D, Nasonex, and Claritin and this reportedly helped the vertigo.  The Veteran reported that he now experienced vertigo approximately once or twice a year, and it lasts 1 to 2 days.  He sees a private doctor and he was last seen in 2013; sinusitis was suspected and he was treated with antibiotic for 1 week.  The vertigo did not affect his activities or work unless when it recurred.  The examiner noted that the Veteran had the following findings, signs or symptoms attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition or another diagnosed condition which was tinnitus and vertigo. 

The VA examiner reviewed the claims file including the service treatment records and reported the pertinent information which is summarized below.  In June 1995, the Veteran sought medical treatment and the assessment was rule out sinusitis/blood clot on nose, treated with Septra 7 days.  There was no mention of vertigo.  The Veteran had an inhalation injury/chemical pneumonitis in August 1996.  In February 1998, the Veteran reported that he was in excellent health and he was not currently taking any medication.  He marked "no" when asked if he had symptoms or complaints pertinent to ENT/sinusitis/skin/stomach, liver, or intestinal disease/asthma/SOB/HTN/arthritis/recurrent back pain/bone joint or other deformity/dizziness or fainting.  A 1999 exam does not list vertigo.  The Veteran was interviewed and examined. 

The VA examiner concluded that the vertigo and dizziness were less likely as not related to active service to include the chemical exposure to hydrogen sulfide, and was not caused by or aggravated by the service-connected restrictive airway disease or sinusitis.  The VA examiner indicated that the Veteran reported having sinusitis in service however his treatment was not for sinusitis but was for an upper respiratory infection  and there was no mention of vertigo in the service treatment record.  The VA examiner noted that the Veteran reported that he saw a private ENT doctor but the Veteran was not able to get his records from the ENT doctor.  The VA examiner noted that a 2012 record shows that the Veteran used Nasonex nasal inhaler, Claritin, and Allegra D and he did not recall long term antibiotics.  The VA examiner indicated that these are medications for rhinitis than sinusitis.  The VA examiner further noted that the service treatment records just mention sinus congestion and sinus x-ray was normal in 2004 (6 years after leaving service).  The VA examiner indicated that there was no mention from the Veteran's private medical doctor regarding chemical exposure causing sinusitis, the sinus x-ray today was negative, and clinical exam is negative for rhinitis.  For these reasons, the VA examiner concluded that it was less likely as not that the Veteran has a sinus disability, to include chronic sinusitis. 

The VA examiner indicated that the Veteran reported that he had vertigo in service before separation but this information was not found in the service record.  The VA examiner indicated that the Veteran's report of intermittent vertigo sounds like paroxysmal benign vertigo.  The VA examiner indicated that a cervical spine disability was unlikely to be causing vertigo, because vertigo is mainly ENT related and is not from disc, arthritis, or a neck problem.  The VA examiner also noted that the Veteran himself does not believe a neck problem is causing vertigo and he reports no neck problem that time. 

A September 2014 VA medical opinion indicates that the VA examiner reviewed the Veteran's claims file and the electronic record, and the records do not reveal an etiological relationship between any claimed dizziness and/or vertigo and the Veteran's service-connected restrictive airway disease.  The VA examiner indicated that the record reveals that the Veteran is treated for asthma, an obstructive lung condition; however, he had a PFT dated January 2013 revealing mild restriction.  The VA examiner indicated that this is likely related to obesity and not a pulmonary condition.  The VA examiner stated that additionally, the record reveals no physiological cause and effect relationship between an event of dizziness or a diagnosis of vertigo and any restrictive or obstructive lung condition.  The VA examiner stated that there is no evidence in the record that the Veteran's lung condition aggravates any dizziness-related condition including vertigo.  The VA examiner opined that the Veteran's dizziness and/or vertigo were not caused or aggravated by the Veteran's service connected restrictive airway disease. 

The April 2015 VA medical opinion indicates that the VA examiner concluded that the dizziness was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The VA examiner stated that the Veteran had a single episode of dizziness lasting about 6 days that was reported on November 20, 1995 in active service.  He had had a flu shot on November 15, 1995, which can cause temporary dizziness/vertigo, which usually resolves within a few days.  The maneuvers in 1995 performed as a diagnostic agent failed to reproduce the symptoms although neck spasm was noted, therefore, the neck is unlikely to be the cause of the vertigo.  The VA examiner stated that the Benign Paroxysmal Positional Vertigo (HPPV) is more common with advancing age and is associated with very tiny calcium deposits in the inner ear that lodge in sensitive areas.  It is rarely seen under age 30, making this diagnosis unlikely in 1995.  The Dix-Hall-Pike testing today failed to produce nystagmus but did make Veteran slightly lightheaded.  

The VA examiner also noted that a common cause of temporary dizziness across all ages is viral labyrinthitis.  This is a temporary viral infection that causes swelling of the nerves of the inner ear resulting in dizziness.  A review of the file shows frequent URI symptoms in this Veteran and this type of neuritis often occurs post a URI in the previous weeks.  It is self-limiting and resolves, such as in this case, without treatment.  The VA examiner noted that service connection is in effect for sinusitis which also has dizziness as a common symptom per multiple medical sources.  In this case, the dizziness is not a separate pathology, however, the physical examination failed to show any signs of eustachian tube dysfunction or sinusitis in 1995, thereby eliminating this cause of dizziness.  The VA examiner indicated that dizziness is fairly uncommon in young adults (1.8 percent will have it at some time) versus middle aged adults (15 percent will have it at some time.)  This points away from the source of dizziness of the 22 year old Veteran as being the same source of dizziness at age 42.  The VA examiner indicated that based on these epidemiological facts, the self-limiting nature of the dizziness, the dizziness trigger of turning the head and inability to reproduce the symptoms with chiropractic maneuvers makes viral labyrinthitis the most likely source of the 1995 dizziness complaints.  The VA examiner further indicated that due to the temporary nature of labyrinthitis, although within the realm of medical possibility, it appears less likely than not that the Veteran's current complaints of dizziness are related to the viral neuritis in 1995.  The VA examiner stated that the Veteran's current symptoms of unilateral hearing loss, vertigo, and tinnitus are most characteristic of Meniere's disease and mostly found in middle aged persons and infrequently found in 22 year olds.

The Board finds that the 2013, 2014, and 2015 VA medical opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  See Hernandez-Toyens, supra; see also Prejean; supra.  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez, supra.  

The Board finds that the weight of the competent and credible evidence does not establish continuous or recurrent symptoms of dizziness and vertigo in active service and after service separation.  As noted, the Veteran asserted that the dizziness began in active service after the exposure to hydrogen sulfide and he had these symptoms since active service.  As noted, the Veteran, as a layperson, is competent to describe being observable symptoms such dizziness.  

However, the Board finds that the Veteran's lay statements as to the onset of the symptoms to have limited credibility and limited probative value because these statements were first made almost 9 years after service and were first made in connection with the Veteran's claim for compensation.  The statements are inconsistent with other the statements the Veteran made after service.  The lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  As noted, the Veteran denied having dizziness on separation examination in February 1998.  The post service occupational health examination reports dated from 1998 to 2007 indicate that the Veteran denied having dizziness.  He first reported having dizziness in May 2007, when he filed his claim for compensation.   

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, for these reasons, the Board finds that the Veteran's lay statements concerning the onset of the dizziness and vertigo to have little probative value and are outweighed by the service and post service medical evidence and the VA medical opinions.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent dizziness and vertigo symptoms in service and since service.  The weight of the evidence does not establish a diagnosis of a disability manifested by dizziness and/or vertigo within one year of service separation in February 1998.  Thus, service connection under 38 C.F.R. §§ 3.303(b) and 3.309(a) is not warranted.  

The Veteran himself has asserted that the dizziness and vertigo are related to active service or are caused or aggravated by the service-connected disability.  However, the veteran, as a lay person, is not competent to provide a medical opinion as to the cause of dizziness or vertigo.  See Kahana, supra.  An opinion as to medical causation of dizziness or vertigo falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to provide an opinion as to etiology of dizziness or vertigo.  That is, while he is competent to report experiencing a symptom such as dizziness, he cannot diagnose a disability manifested by dizziness.  Here, the Veteran has not submitted any competent evidence to support his assertions.  The Board finds that the VA medical opinions are competent and credible, and have more probative weight than the Veteran's own lay statements as to causation.  

The Board finds that the weight of the competent and credible evidence shows that the dizziness and vertigo are not caused by any in-service event or injury, are not medically related to service, first manifested many years after service separation, and are not caused by or aggravated by a service-connected disability.  As the weight of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  The claim for service connection is denied.

Service connection for a heart disability

The Veteran contends that he has a heart disability that is either related to his active military service or was caused or aggravated by a service-connected disability.  In the March 2014 informal claim, the Veteran asserted that he had a heart condition possibly secondary to the restrictive airway disease.  He asserted that testing showed that his left ventricle was enlarged, his heart was not pumping properly, and he had difficulty performing any physical or arduous activities.  He asserts that the heart condition is due to the service-connected restrictive airway disease or is due to the steroids used to treat the restrictive airway disease in active service.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows a heart disability did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service, or caused or aggravated by a service-connected disability.  The Board finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of a heart disability in service or continuous symptoms after service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met. 

The service treatment records do not document complaints, treatment, or diagnosis of a heart disability.  Service examinations in September 1991 (enlistment exam), and August 1994 show that examination of the cardiovascular system was normal.  An August 1996 chest x-ray examination was negative and showed no active heart disease.  Upon separation examination in February 1998, the Veteran denied having pain or pressure in the chest, palpation or pounding heart, or heart trouble.  An examination of the cardiovascular system was normal.  The Veteran separated from active service with the U.S. Navy in February 1998.  

The Naval Branch Occupational health records dated from 1998 to 2007 do not show any report of heart symptoms and the Veteran specifically denied having heart disease, chest pain, angina, heart attack, or heart palpations.  Examination of the cardiovascular system was normal.  See the occupational health reports dated in August 1999, July 2000, July 2001, September 2003, August 2004, August 2005, September 2006, and August 2007.  

Review of the record shows that a November 2012 echocardiogram showed findings of mild left atrial enlargement, mild concentric left ventricle hypertrophy, and mild diastolic left ventricular dysfunction.   

The Board finds that the weight of the competent and credible evidence establishes that the claimed heart disability did not manifest within one year of service separation and first manifested almost 14 years after service separation.  As noted, the earliest evidence of the findings of mild left atrial enlargement, mild concentric left ventricle hypertrophy, and mild diastolic left ventricular dysfunction were in November 2012.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no evidence of a diagnosis of a cardiovascular disorder within one year of service separation.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.  

The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent heart symptoms in service and since service.  As noted, the service treatment records and post-service medical records do not show chronic and continuous symptoms.  The Veteran has not provided any lay evidence as to chronic and continuous symptoms.  Thus, service connection under 38 C.F.R. § 3.303(b) is not warranted.  

There is no competent medical evidence of record indicating that the claimed heart disability is related to disease, injury, or other event in service, or is due to or aggravated by the restrictive airways disease.  The Veteran himself has attempted to relate the claimed heart disability to the steroid use in service and to the service-connected restrictive airways disease.  As noted, the Veteran, as a lay person, is not competent to provide an opinion as to the etiology and onset of cardiovascular disease.  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require knowledge of the complexities of the cardiovascular systems and the various causes of unobservable cardiovascular disease, and would involve objective clinical testing that the Veteran is not competent to perform.  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to provide an opinion as to etiology of the heart disability.  The Veteran has not submitted any competent evidence to support his assertions. 

The Board finds that the weight of the competent and credible evidence shows that the claimed heart disability first manifested many years after active service and is not caused by any in-service event or injury, is not medically related to service,  after service separation, and are not caused by or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  The claim for service connection is denied.


ORDER

An effective date earlier than June 9, 2014 for the grant of service connection for PTSD is denied. 

An initial disability rating in excess of 50 percent for PTSD is denied. 

An initial compensable disability rating for tinea cruris is denied. 

Service connection for colon polyps and colon cancer is denied..

Service connection for gastrointestinal disability is denied. 

Service connection for sexual dysfunction is denied.

Service connection for tinnitus is denied.    

Service connection for a disability manifested by dizziness or vertigo is denied.

Service connection for a heart disability is denied.  




REMAND

Higher Initial Rating for Left Shoulder Strain

Additional development is necessary.  The April 2015 VA examination report indicates that the Veteran reported having chronic, daily, constant pain in the left shoulder rated a 6 out of 10 (scale of 1 to 10 with 10 being the most severe).  The pain increased with working over head or with arms at shoulder height.  The Veteran worked as a fire marshal.  The Veteran's dominant hand was the left.  Range of motion of the left shoulder was flexion from 0 to 110 degrees and abduction from zero to 90 degrees.  The examiner stated that the range of motion was abnormal and contributed to functional loss in that the Veteran was not able to perform overheard work.  He was able to fully extend the arm, but was afraid it would dislocate.  The examiner further noted that shoulder instability, dislocation or labral pathology were suspected.  The examiner indicated that the left shoulder disability impacted the Veteran's ability to perform any type of occupational task in that the Veteran was instructed not to perform overhead work until MRI was reviewed by orthopedics.  The examiner noted that a current MRI was pending.  The examiner further stated that he discussed the Veteran's case with another VA doctor who saw him earlier on the day of this examination.  Although the Veteran is able to lift his arms overhead, it was advised not to do so due to fear of worsening the underlying cause.  The examiner indicated that therefore the range of motion of the affected shoulder is less than the maximum physical range of motion and once MRI and re-evaluation of the shoulder condition has been done, it was possible that a more accurate range of motion could be obtained.  

The Board notes that the report of the pending MRI is not of record and there is no indication that the VA examiner reviewed the MRI report and re-evaluated the shoulder condition and the range of motion of the left shoulder.  Thus, the Board finds that a remand is required to obtain clarification of, and additional support for, the April 2015 VA medical opinion.  The AOJ should obtain the report of the MRI of the left shoulder that was scheduled in April 2015 and any additional reports of MRIs of the left shoulder scheduled thereafter.  The AOJ should provide the MRI reports and the Veteran's claims file to the VA examiner who conducted the April 2015 VA examination (or if he is no longer available, a suitable replacement) and the examiner should be asked to provide an addendum to the opinion which provides a complete evaluation of the left shoulder including range of motion.  

Higher Initial Rating for a Sinus Disorder

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The Board finds that a remand for a supplemental VA examination or opinion is warranted to clarify the diagnosis and manifestations of the service-connected sinus condition.  The June 2014 VA examination report indicates that the VA examiner opined that the current sinus condition was at least as likely as not related to active service.  The VA examiner noted that the Veteran had sinusitis in active service and the Veteran was currently being treated for a sinus condition.  The June 2014 VA examination report shows a diagnosis of rhinitis and treatment for rhinitis.  Thus, the Board finds that additional examination is necessary to determine whether the Veteran has sinusitis or rhinitis or both that are related to service.  The Board points out that the rating criteria for sinusitis and the rhinitis are different.  See 38 C.F.R. § 4.97 Diagnostic Code 6513, chronic maxillary sinusitis and Diagnostic Code 6522 allergic or vasomotor rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the MRI of the left shoulder that was scheduled in April 2015 at VA and any additional reports of MRI's of the left shoulder scheduled thereafter. 

2.  Provide the MRI reports and the Veteran's claims file to the VA examiner who conducted the April 2015 VA examination (or if he is no longer available, a suitable replacement).  The examiner should provide an addendum opinion, which provides a complete evaluation of the left shoulder including range of motion.  If an opinion cannot be provided without an examination, one should be provided.

3.  Schedule the Veteran for a VA examination to identify the current nature and severity of his service-connected sinus disorder.  The VA examiner should render an opinion as to whether the service-connected disorder is manifested by sinusitis and/or rhinitis.  The examiner must identify all symptoms that are associated with the Veteran's service-connected sinusitis and any other service-connected sinus disorder. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


